t c memo united_states tax_court james d schlicher petitioner v commissioner of internal revenue respondent docket no filed date jon r vaught for petitioner jeremy mcpherson for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in and additions to petitioner's federal_income_tax for the taxable_year as follows year deficiency sec_6651 sec_6654 dollar_figure additions to tax dollar_figure dollar_figure - - after concessions by the parties the only issue for decision is whether pursuant to sec_1034 petitioner may defer recognition of the gain from the sale of his principal_residence in livermore california in excess of the amount allowed by respondent we hold he may as set out below findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference at the time the petition in this case was filed petitioner resided in clayton california for petitioner did not file a federal_income_tax return nor did he pay any federal_income_tax for that year either through withholdings or estimated_tax payments in petitioner had taxable interest_income of dollar_figure on date petitioner was unmarried and he did not have any dependents to calculate the deficiency in issue respondent used the rate applicable to single persons for the taxable_year in issue petitioner concede sec_1 that he is liable for additions to tax under sec_6651 and sec_6654 computed on any deficiency in tax for which we determine he is liable both parties concede that each of the acres of the clayton property purchased by the petitioner should be considered to be of equal value all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all dollar amounts are rounded to the nearest dollar unless otherwise indicated in petitioner purchased a principal_residence the livermore residence and approximately acres of land in livermore california the livermore property for dollar_figure the livermore residence was approximately big_number square feet in size and there were several small farm structures on the property between and petitioner made dollar_figure in capital improvements to the livermore residence and dollar_figure in capital improvements to the farm structures petitioner's total adjusted_basis in the livermore residence farm structures and acres of land was dollar_figure while living on the livermore property petitioner operated a mobile farrier horse-shoer business out his dodge pickup truck which was equipped with a horse-shoeing camper although petitioner parked his truck on the property he did not operate the farrier business on the livermore premises in petitioner received gross_receipts from his farrier business of dollar_figure and paid deductible business_expenses of dollar_figure petitioner also operated a horse boarding and breeding business on pasture land that he leased from neighbors at any given time petitioner boarded approximately horses for clients on the leased premises in addition petitioner kept one stallion approximately brood mares and colts on the leased premises which he owned and used in his horse breeding business petitioner did not use these horses for personal purposes petitioner's gross_receipts from this activity are referred to in the notice_of_deficiency as schedule c gross_receipts petitioner did not use any of the livermore property for business purposes in petitioner received gross_receipts from his horse boarding and breeding business of dollar_figure and paid deductible business_expenses of dollar_figure petitioner owned some personal horses that he rode for pleasure which he kept on the acres used as his livermore residence petitioner had a fence around the acres corrals that were used to exercise his personal horses and a barn used for boarding petitioner did not allow any of the boarded horses in the area where he kept his personal horses on date petitioner sold the livermore residence and the adjoining acres for dollar_figure he incurred dollar_figure in sale expenses thus the adjusted_sales_price was dollar_figure and petitioner's total adjusted_basis was dollar_figure therefore petitioner realized a gain from the sale of dollar_figure in december of petitioner purchased acres of undeveloped land in clayton california the clayton property for dollar_figure the property is comprised of an upper steeply- hilled wooded area and a plain the upper portion of the property which is zoned for residential building has a better view of the surrounding countryside and of mount diablo than does the plain the plain where petitioner's boarding facility is located consists of a 100-year flood zone this area is also a native american archaeological site therefore petitioner is petitioner's gross_receipts from this activity are referred to in the notice_of_deficiency as schedule f gross_receipts legally precluded from constructing any residential buildings on this portion of the property however petitioner is permitted to build agricultural structures on this portion of the land within the 2-year period following the date of sale of the livermore residence petitioner incurred expenses of dollar_figure to construct a residence garage and a barn on the clayton property which he used for personal purposes in this same time period petitioner spent substantial amounts of money to construct buildings for use in his boarding and breeding business while living on the clayton property petitioner continued to work as a farrier and to board and breed horses petitioner concedes that he operated his horse boarding and breeding business on 7-½ acres of the clayton property after the purchase at any given time petitioner boarded an average of horses on the clayton property approximately the same number of horses that he boarded on the leased premises in livermore petitioner fenced off the horse boarding and breeding facility from the remainder of the clayton property using special fencing safe for horses in the fenced area there is a 20-stall barn and paddocks an enclosed area used for pasturing or exercising horses not all of the boarded horses are kept in the stalls some of them stay in the fenced areas outside while others remain in the paddocks petitioner does not train horses on his premises nor does he give lessons or offer horseback riding facilities in fact access to the riding trails from the clayton property is obstructed by the presence of mount diablo if a boarding client wants to train ride or exercise a horse the client must transport the animal to another facility in the area the business portion of the clayton premises is not used for anything other than breeding and boarding horses while petitioner has several personal horses that are generally located on the portion of the clayton property not used for business occasionally he puts them with the boarded horses at no time however are the boarded horses permitted on the residential portion of the clayton property when petitioner moved to livermore it was substantially less congested than it had become by the time petitioner sold the property in by petitioner could no longer keep many horses on the property during this time petitioner was also having problems with his neighbors who were throwing cat litter over his fence in addition petitioner became increasingly concerned about liability issues because children in the neighborhood would climb over his fence and get too close to his personal horses petitioner finally decided to sell the livermore property when one of these children got onto his property and turned some of the horses loose when petitioner decided to purchase the clayton property he did not do so because it would be conducive to his business operations had this been petitioner's primary consideration he would have bought level land rather than property consisting of a steeply hilled area and a flood zone of archaeological importance in fact when looking for a new residence petitioner's first priority was to find a piece of property on which he could live out the rest of his life petitioner enjoys living in clayton because it is a secluded rural_area where he can be close to nature he also likes being in the country where the houses are not close together and where he does not have to contend with less than congenial neighbors petitioner lived with his girlfriend patsy lyons at both the livermore and the clayton residences each of them rides horseback and has ridden petitioner's personal horses on the steeply-hilled portion of the clayton property and on the plain petitioner uses the upper wooded area for hiking there is also a dirt road that goes up the steeply hilled portion of the property which is accessible by car horse and foot during the springtime petitioner's personal horses graze up there to keep the grass down petitioner never allows the horses from his boarding or breeding business to use this area petitioner keeps all acres of the clayton property fenced off from neighboring houses when petitioner originally constructed his residence on the clayton property he was considering building it in the upper wooded area however because that area needed extensive clearing petitioner would not have been able to prepare the site and build a house within the 2-year period required_by_law instead petitioner built his residence above the plain on a cleared plateau which abutted the upper steeply hilled section of the clayton property opinion respondent determined a deficiency against petitioner for of dollar_figure and additions to tax under sec_6651 and sec_6654 of dollar_figure and dollar_figure respectively these deficiencies were based on respondent's determination that petitioner had capital_gains from the sale of his principal_residence in livermore california because petitioner failed to establish how much of the acres of the new property which he purchased in clayton california was used by him as his principal_residence petitioner asserts that he used only 7-½ of the acres of the clayton property for his horse boarding and breeding business that the remaining land was used as his principal_residence and therefore that his investment therein qualifies for nonrecognition treatment under sec_1034 in the notice_of_deficiency respondent failed to allocate any portion of the acres of the clayton property to petitioner's residence however at trial respondent concedes that acre out of the acres was used by petitioner as his principal_residence under the general_rule of sec_1001 petitioner is required to recognize the gain on the sale of the livermore property however pursuant to sec_1034 a taxpayer may defer gain from the sale of a principal_residence provided such gain is rolled over to a new principal_residence within the time prescribed in the statute sec_1034 provides that a taxpayer must recognize gain from the sale of his principal_residence only to the extent the adjusted sales price8 of that sec_1001 provides in pertinent part as follows c recognition of gain_or_loss --except as otherwise provided in this subtitle the entire amount of the gain_or_loss determined under this section on the sale_or_exchange of property shall be recognized sec_1034 provides in pertinent part as follows a nonrecognition of gain --if property in this section called old residence used by the taxpayer as his principal_residence is sold by him and within a period beginning years before the date of such sale and ending years after such date property in this section called new residence is purchased and used by the taxpayer as his principal_residence gain if any from such sale shall be recognized only to the extent that the taxpayer's adjusted_sales_price as defined in subsection b of the old residence exceeds the taxpayer's cost of purchasing the new residence sec_1034 b provides in pertinent part as follows b adjusted_sales_price defined -- in general--for purposes of this section the term adjusted_sales_price means the amount_realized reduced by the aggregate of the expenses for work performed on the old residence in order to assist in its sale limitations--the reduction provided in paragraph applies only to expenses-- continued residence exceeds the cost of property purchased and used as a new principal_residence within years before or after the date of sale moreover where part of the new residence purchased is used as the taxpayer's principal_residence and part is used for business purposes only the portion of the cost allocable to the residential use is entitled to sec_1034 nonrecognition beckwith v commissioner tcmemo_1964_254 grace v commissioner tcmemo_1961_252 sec_1 c ii income_tax regs thus pursuant to sec_1034 and the regulations thereunder only the portion of the clayton property used by petitioner as his principal_residence during the 2-year period following the sale of the livermore property may be included in the cost of purchasing such residence whether or not property is used by a taxpayer as his residence depends upon all the facts and circumstances in each case including the good_faith of the taxpayer 92_tc_206 sec_1 c i income_tax regs continued a for work performed during the 90-day period ending on the day on which the contract to sell the old residence is entered into b which are paid on or before the 30th day after the date of the sale of the old residence and c which are-- i not allowable as deductions in computing taxable_income under sec_63 defining taxable_income and ii not taken into account in computing the amount_realized from the sale of the old residence to carry his burden_of_proof thus entitling petitioner to the nonrecognition benefits of sec_1034 he must prove that he has satisfied all of the section's requirements rule 290_us_111 70_f3d_548 9th cir at trial and on brief petitioner asserts that respondent's notice_of_deficiency was arbitrary and excessive and not entitled to a presumption of correctness thus shifting the burden_of_proof to respondent where in determining the deficiencies for the taxable_year in issue respondent failed to allow for the cost of any of the replacement real_property in clayton california to support his position petitioner relies on such cases as 377_f2d_65 9th cir revg tcmemo_1964_223 73_tc_394 and 83_tc_269 however petitioner's reliance on this line of cases is misplaced it is well settled that the commissioner's determinations in a notice_of_deficiency generally are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 70_f3d_548 9th cir however a showing that the statutory notice is arbitrary and excessive within the rule_of 293_us_507 may have the effect of shifting the burden of going forward to respondent jackson v commissioner supra as a general_rule this court will not look behind the statutory_notice_of_deficiency to examine the evidence used in making the determination jackson v commissioner supra pincite on rare occasions however we have recognized an exception to the foregoing rule in cases involving unreported income where the respondent introduced no predicate evidence but rested on the presumption of correctness and the petitioner challenged the notice_of_deficiency dellacroce v commissioner supra pincite citing jackson v commissioner supra delaney v commissioner tcmemo_1982_666 affd 743_f2d_670 9th cir petitioner contends that his case is governed by the exception rather than the general_rule we disagree respondent's determination is not based on petitioner's alleged unreported income therefore petitioner does not fall within the exception described above accordingly the burden_of_proof rests with the petitioner rule a petitioner sold the livermore residence and adjoining acres for an adjusted_sales_price of dollar_figure and realized a gain from the sale of dollar_figure under the provisions of sec_1034 petitioner must recognize such gain to the extent that the portion of the cost of the clayton residence which is allocable to residential use is less than dollar_figure petitioner purchased acres of undeveloped land in clayton california for dollar_figure he also spent dollar_figure to construct a residence garage and barn there is no dispute that the livermore residence and adjoining acres are to be treated as residential in their entirety moreover the parties agree that the gain realized from the sale of the livermore property to the extent attributable to the portion of the clayton property used for petitioner's horse boarding and breeding business does not qualify for sec_1034 nonrecognition however where the parties diverge is with respect to the number of acres of the clayton property that petitioner used as his residence in making an allocation between residential and business use we note that neither the statute nor the applicable regulation nor case law provides a specific method for determining what portion of a realized gain is attributable to the nonresidential use of the new residence sec_1 c ii income_tax regs merely states that an allocation must be made wigfall v commissioner tcmemo_1982_171 in support of her position that petitioner used only acre of the clayton property as his residence respondent heavily relies on beckwith v commissioner tcmemo_1964_254 we do not agree that beckwith is controlling in light of the facts of the instant case in beckwith the taxpayer purchased approximately acres of land built a residence on the property and asserted that the portion of the land not used for business must necessarily be regarded as his residence respondent contends that the facts in beckwith are closely analogous to the facts at issue here we disagree in beckwith nearly of the acres purchased by the taxpayer were held in reserve under a soil conservation contract with the u s department of agriculture and approximately acres consisted of marshland and some wooded area with respect to the land held in reserve by the united_states we found that the taxpayer's residence could not reasonably be said to include these acres in the case at bar however there is no restriction on petitioner's right to use all acres of his land except to the extent that he is precluded from building residential structures on the flood plain because of its archeological importance petitioner may build and has indeed built agricultural structures on such property moreover petitioner uses a portion of this area for his boarding and breeding business with respect to the wooded area in beckwith we held that this was not part of the residence noting that the taxpayer had used some of this area to conduct helicopter experiments which detracted from its characterization as a residence more importantly the taxpayer in beckwith only regarded the house itself and appurtenant acres as his residence however in the instant case the petitioner regards and uses all of the clayton property as his residence except for the portion allocated to his business at trial the petitioner repeatedly and unequivocally testified that he moved to the clayton premises because he appreciates nature admires unobstructed views of the countryside enjoys living in open spaces where he can hike and ride horseback and ultimately desires to live the rest of his life there we find petitioner's testimony to be credible on brief the respondent relies on grace v commissioner tcmemo_1961_252 for the proposition that occasional or insignificant use of property such as for storage of business tools is not sufficient to determine its character as business property in grace we found a taxpayer's business use of his residence to be insignificant where he merely stored construction tools in part of his basement accordingly we held that an allocation between the business and residential use was not required for purposes of sec_1034 nonrecognition respondent treating the instant case as the converse of grace contends that the petitioner here used the upper steeply hilled section of the clayton property only insignificantly and thus such use was insufficient to constitute residential use as required by sec_1034 we find that respondent's reliance on grace is misplaced in grace we concluded that a taxpayer's storing business tools in the basement of his home was insignificant business use so that no allocation was required for purposes of sec_1034 and the regulation thereunder however it does not follow that petitioner's use of the upper steeply hilled portion of his property was so insignificant as to establish that it was not used by him as his residence moreover we do not believe that petitioner's use of this area was insignificant petitioner and his girlfriend patsy lyons have used the upper steeply hilled portion of the clayton property for horseback riding hiking walking and simply to enjoy the unobstructed view of the countryside and mount diablo during the springtime petitioner's personal horses graze up there when petitioner originally built his principal_residence on the clayton property he was considering building it in the upper wooded area however he chose not to do so because he would not have been able to clear the area and build a house within the 2-year period of sec_1034 based on the entire record we find that petitioner's use of the upper steeply hilled area was significant and sufficient to constitute residential use cf grace v commissioner supra petitioner asserts that he used only 7-½ acres of the clayton property for business and that the remaining 43-½ acres were used as his residence to support his position petitioner relies on cases such as richards v commissioner tcmemo_1993_422 respondent agreed that the taxpayer's homesite and acres of dry pasture land constituted residential property estate of campbell v commissioner tcmemo_1964_83 where the taxpayer's residence is part of a property also used for business nonrecognition applies not only to the home itself but to the environs and outbuildings relating to the dwelling_unit and bennett v united_states ustc par aftr2d n d ga the taxpayer's residence included an entire acre tract rather than the 2-½ acres determined by respondent we agree with petitioner at trial petitioner testified that at any given time he boarded an average of horses on the clayton premises which was approximately the same number of horses that he boarded in livermore petitioner kept these horses fenced off from the remainder of the clayton property using special fencing safe for horses in the fenced area there is a 20-stall barn and paddocks petitioner keeps some of the boarded horses in the stalls some in the fenced areas outside while others remain in the paddocks at trial petitioner testified and we find as fact that the boarded horses were never allowed on the upper section of the property the testimony of mr vogel the revenue_agent called as a witness for respondent supports petitioner's testimony at trial mr vogel who had been to the clayton property more than a half of a dozen times testified that he never saw any horses on the upper steeply hilled portion of the clayton property petitioner testified that he does not train horses on his premises nor does he give riding lessons or offer horseback riding facilities access to the riding trails from the clayton property is obstructed by the presence of mount diablo therefore a boarding client who wants to train ride or exercise his or her horse must transport the animal to another facility in the area furthermore because petitioner uses the business portion of the clayton premises solely for breeding and boarding horses he needs less land for such business than for example someone who operates a horse training and horseback riding facility finally we mention in passing that the good_faith of a taxpayer is taken into account in determining whether or not property is used by a taxpayer as his residence 92_tc_206 sec_1 c i income_tax regs in assessing petitioner's credibility we note that we were influenced by the testimony of mr vogel the revenue_agent who was called as witness for respondent at trial mr vogel testified that petitioner's girlfriend and bookkeeper patsy lyons spent a substantial amount of time with him reconstructing petitioner's records moreover the agent testified that both she and the petitioner were very cooperative and that he had complete faith that what she was telling him was correct given that the petitioner is a credible witness and based on the entire record we find that petitioner used only 7-½ of the acres of the clayton property for business on brief respondent argued in the alternative that the remaining 43-½ acres of the clayton property not used for business were held by petitioner for investment respondent contends that the upper steeply hilled portion of the clayton property which is zoned for residential use could be divided into home sites that petitioner could then sell for a profit respondent points to the fact that petitioner had a 280-foot well drilled on one of the home sites for future use as evidence that petitioner held this portion of the clayton property for investment we disagree before building his current residence petitioner drilled a well on the upper steeply hilled portion of the land to make sure that he could hit water however petitioner decided it was more practical to build elsewhere on the site whatever desire petitioner had to build on the upper portion was abandoned when he built his current residence and remains no more than a vague dream moreover petitioner enjoys solitude and credibly testified that he did not purchase the clayton property for investment purposes but rather as a place where he could live the rest of his life untroubled by close neighbors accordingly we find that petitioner held the remaining 43-½ acres as his residence and not for investment residential purposes may include appreciating nature living in open spaces hiking horseback riding and enjoying unobstructed views of the countryside in fact this is quite common in the western portion of our country as in clayton california where land is more plentiful nothing in sec_1034 prohibits us from finding that such use constitutes significant use for residential purposes accordingly we find that petitioner has met his burden of proving that he used the remaining 43-½ acres of the clayton property as his residence to reflect the foregoing decision will be entered under rule
